UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6494


EDDIE GAMBLE, SR.,

                Petitioner - Appellant,

          v.

FEDERAL CORRECTIONAL INSTITUTION, P.O. BOX 1500 BUTNER NC
27509,

                Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cv-00912-NCT-JEP)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Gamble, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eddie       Gamble,        Sr.,    seeks       to    appeal        the       district

court’s    order       accepting          the    recommendation          of     the       magistrate

judge,    construing          his    28    U.S.C.       § 2241     (2006)       petition          as    a

successive      28     U.S.C.A.       §    2255       (West    Supp.      2012)       motion,      and

dismissing      it     for     lack       of    jurisdiction.            The     order       is    not

appealable       unless        a      circuit         justice       or     judge          issues        a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability            will       not    issue           absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,        a    prisoner         satisfies      this       standard         by

demonstrating          that    reasonable             jurists      would       find        that    the

district       court’s       assessment          of    the    constitutional              claims       is

debatable      or     wrong.         Slack       v.    McDaniel,         529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion      states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at   484-85.          We     have     independently           reviewed         the    record       and

conclude       that     Gamble       has        not    made     the      requisite          showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in     forma       pauperis,         and     dismiss     the        appeal.           We

                                                  2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3